Citation Nr: 0534742	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  00-14 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for disability described as 
rheumatoid arthritis with joint pain, chronic fatigue 
syndrome, and fluid retention.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
January 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 1999, a statement of the 
case was issued in January 2000, and a substantive appeal was 
received in July 2000.  The veteran testified at a hearing 
before the RO in July 2004.

In August 2004, the veteran withdrew his appeal of 
entitlement to a compensable rating for service-connected 
rheumatic fever.


FINDING OF FACT

Rheumatoid arthritis, chronic fatigue syndrome, and fluid 
retention were not manifested during service or many years 
thereafter, nor are rheumatoid arthritis, chronic fatigue 
syndrome, and fluid retention otherwise causally related to 
service or his service-connected residuals of rheumatic 
fever.  


CONCLUSION OF LAW

Rheumatoid arthritis, to include joint pain, chronic fatigue 
syndrome and fluid retention were not incurred in or 
aggravated by the veteran's active duty service, nor may such 
disability or disabilities be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for rheumatoid arthritis 
and chronic fatigue syndrome prior to enactment of the VCAA.  
The veteran's appeal stems from an August 1999 rating 
decision which denied service connection.  In December 2003, 
a VCAA letter was issued.  The VCAA letter notified the 
veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in December 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  The contents of these notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA  and 
private treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran has been afforded a VA examination.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report 
obtained is thorough and contains sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Service medical records reflect that from July 10 to October 
2, 1956, the veteran was hospitalized for rheumatic fever.  
He had developed migratory arthralgias and arthritis with no 
antecedent history of pharyngitis.  His discomfort began in 
the left shoulder and moved to the wrist and ankle on the 
left side.  These symptoms had partially been controlled by 
aspirin and then he developed some swelling, limitation of 
motion of the right knee with low grade fever.  At the time 
of the hospitalization discharge, the veteran was 
asymptomatic.  The discharge diagnosis was rheumatic fever, 
active, without heart involvement, right knee joint.

An examination performed for separation purposes in December 
1958 reflects that the veteran's lower and upper extremities 
were clinically evaluated as normal.  The examiner noted that 
the veteran had rheumatic fever from July to October 1956, 
and recovered after treatment.  The examiner noted 'no other 
significant history pertinent to this physical examination.'

In February 1959, the veteran filed a claim of service 
connection for rheumatic fever.  He underwent a VA 
examination in March 1959.  He complained that his ankles and 
wrists were still somewhat stiff due to rheumatic fever.  On 
examination of the ankles and wrists, there was no swelling, 
and no pain or tenderness or limitation of motion.  The 
diagnosis rendered was rheumatic fever residuals not found.  
A March 1959 x-ray of the left ankle and left wrist reflects 
no arthritic changes or bony pathology are noted.

In a June 1959 rating decision, the RO granted service 
connection for residuals of rheumatic fever, assigning a 
noncompensable disability rating effective January 1959.  The 
veteran perfected an appeal as to the disability rating 
assigned.  In January 1960, the Board determined that an 
increased rating for residuals of rheumatic fever was not 
warranted, and the appeal was denied.

In September 1959, the veteran underwent another VA 
examination complaining that his ankles were stiff, both feet 
burn at night, his left knee gets stiff, and he has sharp 
pains in his left shoulder.  A neuropsychiatrist conducted a 
psychiatric evaluation, and no psychiatric condition was 
found.  The examiner noted that the veteran's only complaints 
were relative to the joints and there was a possibility that 
he exaggerated or enlarged upon the symptoms but it could not 
be based entirely on a psychogenic or functional condition.

In June 1960, the veteran filed a claim for an increased 
rating for rheumatic fever, and a skin disorder.

A June 1960 clinical note from the veteran's private 
physician, H.D. Inghram, M.D., reflects that the veteran had 
dermatitis of the face and arms.  He was having knee and 
ankle pains which could be a mild rheumatic fever.

In August 1960, the veteran underwent another VA examination.  
He complained that his ankles swell and burn, his right knee 
gives him a lot of trouble, and he has pain in his left 
shoulder down to his arm.  His wrists were a little bit 
stiff, and his joints and fingers stiffen.  The veteran also 
complained of a skin condition.  He underwent a dermatology 
examination, and the examiner diagnosed erythema multiforme 
exudativa or erythema multiforme brucellum, otherwise known 
as Stevens-Johnson syndrome.  The examiner noted that many 
patients with this condition complain of joint pains, 
although the examiner was not attempting to relate any 
present joint complaints to the Stevens-Johnson syndrome.

In an August 1960 rating decision, the RO denied entitlement 
to an increased rating for service-connected residuals of 
rheumatic fever, and denied entitlement to service connection 
for a skin disorder.

In September 1998, the veteran filed a claim of service 
connection for arthritis in wrist, elbow, knee, and ankle 
joints, fluid retention, and chronic fatigue syndrome.

Private medical records dated in October 1980 reflect 
complaints of back pain and a finding of degenerative 
arthritis, and a subsequent complaint of back pain in 1986.  
In March 1989, the veteran complained of left shoulder pain 
with lifting, and reported no trauma.  The assessment was 
tendonitis.

In February 1994, the veteran reported tripping and falling 
on his right hand, and complained of pain in the right 
shoulder joint.  The impression was rotator cuff injury.  An 
April 1994 medical record reflects that routine views of the 
right shoulder are normal, and the impression was impingement 
syndrome, right shoulder.  In November 1994, the veteran 
underwent rotator cuff arthropathy right shoulder.

VA outpatient treatment records dated in September 1998 
reflect arthralgias of the ankles, wrists, and right knee.

In April 1999, the veteran underwent a VA examination.  The 
veteran stated that he developed rheumatoid arthritis in 
about 1985, and the diagnosis was made by an attending 
physician when he was seen for stiffness which then became 
pain in his wrists, elbow, knees, and ankles.  With regard to 
fluid retention, this mainly involved his right knee.  The 
veteran mentioned that he felt that his significant obesity 
and weight was due to his fluid retention.  The veteran 
claimed that his chronic fatigue syndrome began in 1985, and 
that he felt he had a lack of energy and felt worn out 
without reason.  On examination of the extremities, there was 
no evidence to barely trace pretibial edema was identified.  
The wrists, elbows, knees, and ankles showed no evidence of 
swelling or deformity.  There was no redness.  There was some 
buddy asymmetry, difficult to evaluate due to the veteran's 
obesity, with some right-sided predominance.  There was no 
true edema found in any of the examined joints and there was 
no tenderness to palpation.  The impression was history of 
rheumatic fever without evidence of sequela, history of 
chronic fatigue syndrome, history of rheumatoid arthritis 
with involvement with arthralgia of the wrists, elbows, 
knees, and ankles, and history of fluid retention not found 
at present examination.  The examiner opined that it was not 
likely that arthritis, chronic fatigue syndrome and fluid 
retention were due to the veteran's rheumatic fever.  An x-
ray examination of the wrist showed minor degenerative change 
first MCPS, no other significant bony or soft tissue 
abnormality.  An x-ray examination of the ankle showed soft 
tissue swelling bilateral ankles, minor degenerative change, 
calcification left interosseous membrane most likely related 
to prior trauma, right plantar calcaneal heel spur, multiple 
small densities in the soft tissues could be related to 
venous stasis.  An x-ray examination of the knee showed minor 
degenerative change, possible small right knee joint 
effusion, several small soft tissue densities are identified 
in the right knee possibly representing phelobliths.  Serum 
testing for rheumatoid factor was negative.

A November 2003 private medical record reflects a complaint 
of abdominal pain, bloating and nausea.  The past medical 
history noted was seizure disorder, diverticular disease, 
colon polyps, hypertension without medication, hemorrhoids, 
diverticulosis, and vasectomy 25 years ago.  An abdominal x-
ray showed slightly dilated bowel loops with air/fluid 
levels.

In July 2004, the veteran testified at a RO hearing.  The 
veteran testified that a diagnosis of rheumatoid arthritis 
was rendered in 1985 but could not recall who rendered the 
diagnosis.

The Board notes initially that it appears that the RO may 
have treated the veteran's claim of entitlement to service 
connection for rheumatoid arthritis as a claim to reopen, 
although a merits analysis was also conducted.  Upon review 
of the evidence of record, an August 1960 rating decision 
denied entitlement to an increased disability rating for 
rheumatic fever, and denied entitlement to service connection 
for a skin disorder.  The Board acknowledges that at that 
time the veteran complained of joint pain with regard to his 
service-connected rheumatic fever, and now claims rheumatoid 
arthritis as the cause of such joint pain.  The current claim 
for rheumatoid arthritis, chronic fatigue syndrome and fluid 
retention, however, are new claims under a new theory of 
entitlement, therefore, it is unnecessary to determine 
whether new and material evidence has been received to reopen 
the claim, and the Board may proceed on the merits.

As set forth above, the veteran has claimed service 
connection for rheumatoid arthritis, chronic fatigue 
syndrome, and fluid retention.  Upon a review of the medical 
evidence of record, VA outpatient treatment records reflect a 
diagnosis of arthralgias of the ankles, wrists and right knee 
in August 1998.  The veteran claims that a diagnosis of 
rheumatoid arthritis was rendered in 1985, however, the 
private medical records dated March 1977 through February 
2004 do not reflect such a diagnosis.  At the hearing, the 
veteran was unable to state who rendered the diagnosis in 
1985.  On examination in April 1999, degenerative changes 
were found in the ankles, knee and wrists, but serum testing 
for rheumatoid factor was negative.  The veteran's VA and 
private medical records do not reflect a diagnosis of chronic 
fatigue syndrome, although the April 1999 VA examination 
reflects a diagnosis of history of chronic fatigue syndrome.  
The veteran's medical records also do not reflect a diagnosis 
of fluid retention, and no fluid retention was found on April 
1999 VA examination.  In any event, there is no medical 
evidence to support that rheumatoid arthritis, chronic 
fatigue syndrome, or fluid retention are due to service or 
any incident therein.

Service medical records reflect that the veteran was 
hospitalized for approximately 3 months with rheumatic fever, 
which included symptomatology of migratory arthralgias and 
arthritis.  He experienced pain in the left shoulder, wrists 
and ankles, and then developed swelling and limitation of the 
right knee with low grade fever.  On hospital discharge in 
October 1956, however, he was asymptomatic.  He served until 
January 1959, and subsequent service medical records do not 
reflect any complaints regard the extremities or a finding of 
rheumatoid arthritis, chronic fatigue syndrome, or fluid 
retention.  On separation examination performed in December 
1958, his extremities were clinically evaluated as normal, 
and the examiner noted that the veteran had rheumatic fever 
and recovered after treatment.  At a March 1959 VA 
examination, the veteran complained of pain in his ankles and 
wrists, but an examination and x-rays were normal.  In 
September 1959, the veteran again voiced complaints that his 
ankles and left knee were stiff, and he had sharp pains in 
his shoulders.  A June 1960 private clinical record reflects 
that his knee and ankle pains could be due to mild rheumatic 
fever.  Although service medical records dated in the 1950s 
and 1960 reflect complaints of joint pain, the evidence does 
not reflect a diagnosis of rheumatoid arthritis, chronic 
fatigue syndrome, or fluid retention.  There were no x-ray 
findings with regard to his complaints, and his private 
physician opined that the joint pain could be as a result of 
mild rheumatic fever. 

The veteran underwent a VA examination in April 1999, and the 
examiner opined that the arthritis, chronic fatigue syndrome 
and fluid retention were not due to his rheumatic fever.  
Additionally, the earliest medical evidence reflecting a 
diagnosis of arthrilgias is in 1998, approximately 38 years 
after separation from service.  The veteran claims that a 
diagnosis of rheumatoid arthritis was diagnosed in 1985, 
however, this still constitutes a 25 year gap after 
separation from service.  

Although the veteran had rheumatic fever, there is no 
evidence that the veteran developed rheumatoid arthritis, 
chronic fatigue syndrome, or fluid retention until many years 
after separation from service.  The VA examiner specifically 
opined that such disabilities were not as a result of his 
service-connected rheumatic fever.  The examiner specifically 
diagnosed history of rheumatic fever with no evidence of 
sequela.  The Board's reading of the medical opinion is that 
the veteran's rheumatic fever during service essentially 
resolved without leaving chronic residual disability.  A 
veteran's belief that he is entitled to some sort of benefit 
simply because he had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Matters of medical 
causation are within the realm of medically trained 
individuals, and the VA medical opinion is therefore entitled 
to considerable weight.  

In short, the preponderance of the evidence is against 
entitlement to service connection for rheumatoid arthritis, 
to include any associated joint pain, chronic fatigue 
syndrome, and fluid retention, under either a direct or a 
secondary service connection theory.  Questions of medical 
diagnosis and causation must be addressed by medical 
professionals, and in the present case the file includes a 
persuasive medical opinion which is against any such 
relationship to service or to the service-connected rheumatic 
fever.  There is not such an approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


